          Case 1:21-cr-00143-RC Document 21 Filed 08/17/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :       Case No.: 21-cr-143 (RC)
               v.                             :
                                              :
BENJAMIN HENRY TORRE,                         :
                                              :
               Defendant.                     :


                                 NOTICE OF WITHDRAWAL

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that Trial Attorney Detailee Jacob Steiner, as counsel

for the United States, is terminating his appearance as counsel of record in this matter, as he was

only standing in as counsel for the initial appearance held on March 3, 2021. All other government

counsel noted on the docket at the time of this filing will remain counsel for the United States.



                              Respectfully submitted,

                                                      CHANNING D. PHILLIPS
                                                      Acting United States Attorney
                                                      D.C. Bar No. 415793

                                              By:      /s/ Jacob R. Steiner
                                                      Jacob R. Steiner
                                                      California Bar No. 325239
                                                      Trial Attorney, Detailee
                                                      555 4th Street, N.W.
                                                      Washington, D.C. 20001
                                                      (202) 924-5829
                                                      Jacob.Steiner@usdoj.gov
          Case 1:21-cr-00143-RC Document 21 Filed 08/17/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

On this 17th day of August, 2021, a copy of the foregoing was served on counsel of record for the

defendant via the Court’s Electronic Filing System (ECF).




                                                    /s/ Jacob R. Steiner
                                                    Jacob R. Steiner
                                                    Trial Attorney, Detailee
